DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Gary M. Jacobs on 05/25/2022.

4.	Claims:
Please replace independent claim 8 as follows:
8.
--
(Currently amended) A printer comprising: 
 	a flying object; and 
 	a print head, mounted in the flying object, that prints a desired image in a non-contact state on a print object which the flying object has approached, 
 	wherein the printer further comprises an ink supply source to supply ink to the print head, and a head power source to drive the print head, 
 	wherein the ink supply source and the head power source are respectively connectable or separable with respect to the flying object, and
 	wherein the ink supply source and the head power source are accommodated in separate additional flying objects when connected to the flying object.
--

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, a printer comprising: a flying object; and a print head, mounted in the flying object, that prints a desired image in a non-contact state on a print object which the flying object has approached, wherein, the flying object has a body part, and a drive part, mounted in the body part, that flies the body part, wherein the print head is attached to a predetermined position of the body part, wherein the printer further comprises a controller that drives the print head while moving the flying object and at the same time maintaining a distance between the flying object and the print object at a predetermined value, wherein the printer further comprises a gap adjustment part, attached to the body part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value, wherein the printer further comprises an ink supply source to supply ink to the print head, and a head power source to drive the print head, and wherein the ink supply source is independently flyable with a drive part for flight, and the head power source is independently flyable with the drive part for flight.

6.	The Applicant also disclosed substantially the same subject matter in independent claims 8 and 18.

7.	The Applicant also disclosed in independent claim 12, a printer comprising: a flying object; and a print head, mounted in the flying object, that prints a desired image in a non-contact state on a print object which the flying object has approached, wherein, the flying object has a body part, and a drive part, mounted in the body part, that flies the body part, wherein the print head is attached to a predetermined position of the body part, wherein the printer further comprises a controller that drives the print head while moving the flying object and at the same time maintaining a distance between the flying object and the print object at a predetermined value, wherein the printer further comprises a gap adjustment part, attached to the body part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value, and wherein the gap adjustment part comprises at least three bar-shaped members extending parallel to each other and each having the same length as the predetermined value of the distance between the print head and the print object.
 
8.	U.S. Patent application publication number 2017/0291439 to Koyata disclosed a similar invention in Figs. 1 and 2. Unlike in the instant application, Koyata is silent about “wherein the printer further comprises an ink supply source to supply ink to the print head, and a head power source to drive the print head, and wherein the ink supply source is independently flyable with a drive part for flight, and the head power source is independently flyable with the drive part for flight” as disclosed in independent claims 1, 8 and 18. 
 	Koyata is also silent about “wherein the printer further comprises a gap adjustment part, attached to the body part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value, and wherein the gap adjustment part comprises at least three bar-shaped members extending parallel to each other and each having the same length as the predetermined value of the distance between the print head and the print object” as disclosed in independent claim 12.

9.	U.S. Patent application publication number 2017/0209885 to Neustadt also disclosed a similar invention in Fig. Unlike in the instant application, Neustadt is silent about “wherein the printer further comprises a gap adjustment part, attached to the body part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value, wherein the printer further comprises an ink supply source to supply ink to the print head, and a head power source to drive the print head, and wherein the ink supply source is independently flyable with a drive part for flight, and the head power source is independently flyable with the drive part for flight” as disclosed in independent claims 1, 8 and 18. 
 	Neustadt is also silent about “wherein the printer further comprises a gap adjustment part, attached to the body part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value, and wherein the gap adjustment part comprises at least three bar-shaped members extending parallel to each other and each having the same length as the predetermined value of the distance between the print head and the print object” as disclosed in independent claim 12.

10.	U.S. Patent application publication number 2017/0190104 to Bostick et al. also disclosed a similar invention in Fig. 4A. Unlike in the instant application, Bostick et al. are also silent about “wherein the printer further comprises a gap adjustment part, attached to the body part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value, wherein the printer further comprises an ink supply source to supply ink to the print head, and a head power source to drive the print head, and wherein the ink supply source is independently flyable with a drive part for flight, and the head power source is independently flyable with the drive part for flight” as disclosed in independent claims 1, 8 and 18. 
 	Bostick et al. are also silent about “wherein the printer further comprises a gap adjustment part, attached to the body part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value, and wherein the gap adjustment part comprises at least three bar-shaped members extending parallel to each other and each having the same length as the predetermined value of the distance between the print head and the print object” as disclosed in independent claim 12.

11.	U.S. Patent application publication number 2015/0274294 to Dahlstrom also disclosed a similar invention in Figs. 1 and 2. Unlike in the instant application, Dahlstrom is also silent about “wherein the printer further comprises a gap adjustment part, attached to the body part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value, wherein the printer further comprises an ink supply source to supply ink to the print head, and a head power source to drive the print head, and wherein the ink supply source is independently flyable with a drive part for flight, and the head power source is independently flyable with the drive part for flight” as disclosed in independent claims 1, 8 and 18. 
 	Dahlstrom is also silent about “wherein the printer further comprises a gap adjustment part, attached to the body part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value, and wherein the gap adjustment part comprises at least three bar-shaped members extending parallel to each other and each having the same length as the predetermined value of the distance between the print head and the print object” as disclosed in independent claim 12.

12.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853